Citation Nr: 1217643	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to a nonservice-connected pension in excess of $10.25 per month.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, and from September 1973 to March 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran, his wife, and his daughter testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  Also, following the RO's certification of the appeal to the Board in December 2010, an April 2011 VA record was associated with the claims file indicating that the Veteran now receives payments from SSA.  However, as this document is not pertinent to any issue herein decided, remand for initial consideration of the document by the agency of original jurisdiction is not necessary.  Id.

While the Veteran has filed a petition to reopen a previously denied claim of entitlement to service connection for PTSD, there are other psychiatric diagnoses of record, including delusional disorder.  As is explained below, the Board is reopening the Veteran's claim of entitlement to service connection for PTSD.  However, given the Veteran's description of his claim for PTSD and the information of record, the Board finds that the reopened claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for an acquired psychiatric disorder as encompassing both a claim for PTSD, and a claim for an acquired psychiatric disorder other than PTSD, as reflected on the title page.   

The issues of entitlement to service connection for a skin disorder and entitlement to an amount of nonservice-connected (NSC) pension in excess of $10.25 per month are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for PTSD and entitlement to service connection for a skin disorder were previously denied by the RO in a rating decision dated in September 1999, the Veteran did not appeal that decision, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of the determinations to the Veteran.

2.  New evidence received since the time of the final September 1999 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claims of entitlement to service connection for PTSD and entitlement to service connection for a skin disorder.

3.  PTSD is not currently diagnosed, and no diagnosis of PTSD dated during the appeal period is of record.

4.  The Veteran's delusional disorder is etiologically related to his active military service.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision with respect to the issue of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  The September 1999 rating decision with respect to the issue of entitlement to service connection for a skin disorder is final.  38 U.S.C. § 7105(c) (1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

3.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  Evidence submitted to reopen the claim of entitlement to service connection for a skin disorder is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

5.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).

6.  The criteria for service connection for delusional disorder have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the actions here with respect to the Veteran's claims to reopen, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the remaining issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in an October 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the October 2008 letter did not provide a questionnaire regarding the Veteran's claimed in-service stressors.  However, as explained below, the Board concedes the occurrence of the Veteran's in-service stressors.  Therefore, the omission of such questionnaire is not prejudicial to the Veteran.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in July 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c) (4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2011 Board personal hearing, the Acting Veterans Law Judge (AVLJ) fully explained the issue on appeal, and asked questions focused on the onset of the disability in question, and the Veteran's current symptoms and treatment.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not serve in combat, alleged stressors must be corroborated by service records or other credible supporting evidence.  C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  New and Material Evidence

In the October 2009 statement of the case, the RO addressed the claim for service connection for PTSD on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for PTSD and entitlement to service connection for a skin disorder in September 1999.  Neither decision was appealed, nor was new evidence pertinent to either claim received by VA within one year from the date that the RO mailed notice of the determinations to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the September 1999 decision.  Therefore, the September 1999 decision is final with respect to both claims.  38 U.S.C. § 7105(c) (1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c) (2011).

The basis of the prior final denial of the Veteran's claim for PTSD was the RO's finding that the evidence did not show a confirmed diagnosis of PTSD that met all required diagnostic criteria.  The basis of the prior final denial of the Veteran's claim for a skin disorder was the RO's finding that the evidence did not show that a skin disorder was incurred in or aggravated by service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the September 1999 rating decision that addresses these bases. 

Evidence submitted and obtained since the September 1999 rating decision includes a January 2008 VA treatment record reflecting that, on examination, the Veteran had signs of PTSD, as well as a January 2008 VA mental health outpatient note indicating that the Veteran's medical history included PTSD.  Also submitted and obtained since the September 1999 rating decision is the sworn testimony of the Veteran during his August 2011 Board personal hearing, indicating that a skin condition of the foot and a body rash began during his period of service.  In this regard, service treatment records reflect that the Veteran was treated for a groin rash in April 1971 and August 1971 and a body rash in January 1971 and July 1974, and VA treatment records reflect diagnoses of xerosis and tinea pedis in May 2005.

Without addressing the merits of this evidence, the Board finds that the January 2008 VA treatment records indicating signs of and treatment for PTSD address the issue of whether the Veteran meets the diagnostic criteria for PTSD, and that the Veteran's August 2011 sworn testimony indicating that a skin condition began during his period of service addresses the issue of whether the Veteran has a skin disorder that was incurred in or aggravated by service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims. 

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for PTSD and entitlement to service connection for a skin disorder since the September 1999 rating decision.  On this basis, the issues of entitlement to service connection for PTSD and entitlement to service connection for a skin disorder are reopened.

B.  Service Connection

The Veteran filed a petition to reopen his previously denied claim for entitlement to service connection for PTSD in May 2008.  As noted in the introduction, the Board finds that the reopened claim for PTSD encompasses both a claim for PTSD, and for an acquired psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. 1.  

Regarding the claim of entitlement to service connection for PTSD, as reflected in the Veteran's testimony during the August 2011 Board hearing, as well as in his reported history during a July 2010 VA PTSD examination, the Veteran's in-service stressors are his combat experiences while serving in Vietnam, including mortar attacks and fire fights, and being hit with shrapnel in the chest from a grenade blast during an attack.  The Veteran's service records reflect that, during his period of service from May 1970 to January 1972, he received the Vietnam Service Medal, the Combat Infantryman Badge, and the Purple Heart.  The evidence thus establishes that the Veteran engaged in combat with the enemy.  As his claimed stressors are related to that combat and consistent with the circumstances of the Veteran's service, the Board finds that the Veteran has established the occurrence of his claimed in-service stressors for the purposes of 38 C.F.R. § 3.304 (f).  See 38 U.S.C.A. § 1154(b) (2011).

Service treatment records reflect that, at the time of his examination for separation from service in February 1975, the Veteran was diagnosed as having a personality disorder, and that it was noted that he would have a mental status evaluation by a psychiatrist.  At the time of the separation examination, the Veteran reported having a history of nervous trouble and depression or excessive worry.  The subsequent February 1975 mental status evaluation reflects that the Veteran's behavior was suspicious, his mood was depressed, and his thought content contained ideation.  The physician's evaluation was that the Veteran had significant mental illness.  The physician commented that the Veteran exhibited a degree of psychiatric dysfunction which should have follow-up, preferably by VA as a civilian, and by mental hygiene while in the service.

The July 2010 VA examination report reflects that the Veteran did not like to discuss his experiences in Vietnam and avoided situations and activities that reminded him of the military.  He also related several delusional statements.  The Veteran also reported that his most traumatic in-service incident was receiving a grenade blast during an attack and being hit with shrapnel in his chest and thrown back into a bunker.

On examination, it was noted that the Veteran's military stressor, which had been conceded by VA, met the DSM-IV stressor Criterion A for PTSD, but that the Veteran did not meet full reexperiencing or hyperarousal criteria for the diagnosis.  It was noted that he reported avoidance of thoughts, conversations, situations, and activities that reminded him of military trauma, had loss of interest in previously enjoyed activities, felt distrust of or cut-off from other people, and had irritability and angry outbursts.  The Veteran also described nightmares, but denied repeated, disturbing recollections about combat trauma, flashbacks, physiological and psychological arousal when something reminded him of the military, trouble remembering important parts of a military experience, emotional numbing, sense of foreshortened future, sleep  disturbance, difficulty concentrating, and exaggerated startle response.  The Veteran's psychometric findings on the PTSD checklist, military version (PCL-M), were consistent with information gathered during the diagnostic and social history interviews for the presence and level of symptomatology, and it was noted that he achieved a score of 30, which was well below the cut-off score of 50 for this measure.  The Veteran's diagnosis was delusional disorder, grandiose type, with noted stressors of unemployment, inadequate finances, social isolation, and history of military combat exposure.  

The VA examiner stated that the results of the examination were based on a review of the records, a mini-mental status examination, psychometric testing, and responses during a clinical interview, and that the results showed that the Veteran's psychiatric symptomatology warranted diagnoses congruent with delusional disorder, grandiose type, and cannabis abuse and alcohol abuse, both in remission.  It was noted that the Veteran denied psychiatric symptoms prior to the military.  The examiner also noted that early mental health treatment entries and responses from the Veteran's spouse reflected that the Veteran may have been more symptomatic with regard to PTSD shortly after his military discharge, but that he did not meet full experiencing or hyperarousal criteria for the diagnosis at the time of examination.  

The examiner further stated that the Veteran's psychiatric symptoms were associated with a delusional disorder with grandiose manifestation, and that it was quite plausible that the Veteran's exposure to his conceded stressor and mental health treatment during the military were related to his current symptom manifestation of delusional disorder, but that the examiner could not definitely make an opinion about this with resorting to speculation.  It was noted that the Veteran began using marijuana just before entering the military, with a reported increase in Vietnam, and that it appeared that the Veteran's marijuana dependence and alcohol abuse was facilitated by his attempts to cope with psychiatric symptoms.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim of entitlement to service connection for PTSD must be denied.  While the occurrence of Veteran's stressor events are conceded, the record does not reflect that such in-service stressful events have actually resulted in PTSD at any time during the appeal period.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV)).

The July 2010 VA examiner concluded that the Veteran did not meet the medical criteria for a diagnosis of PTSD.  The examiner's report reflects a review of the pertinent records, a thorough examination of the Veteran, including PCL-M psychometric testing, an acknowledgement that the Veteran had a conceded in-service stressor meeting the DSM-IV criteria, and a thorough explanation of how, despite this, the Veteran did not meet the DSM-IV criteria for PTSD based on his current psychiatric symptoms.  Given this, the Board finds that the July 2010 VA examination report is the most probative, persuasive evidence of record on the question of whether the Veteran has had PTSD during the pendency of the claim or appeal.   

Some medical evidence has shown indications of PTSD, or PTSD symptomatology.  However, these are not sufficient to constitute a PTSD diagnosis.  A January 2008 VA mental health outpatient note from a physician assistant reflects a notation that the Veteran had PTSD.  Also, a January 2008 VA treatment record reflects that the Veteran had signs of PTSD, and the VA physician's assessment was delusional disorder, possible PTSD, and possible psychosis.   However, the physician assistant's indication of PTSD appears to be only a notation of the Veteran's recorded medical history; there does not appear to be any actual diagnosis or medical assessment of PTSD based on any findings by the physician's assistant, or any explanation of how the Veteran had PTSD based on the relevant psychiatric criteria.  Furthermore, the VA physician's January 2008 determination of possible PTSD, based on findings of signs of PTSD, does not provide a definite diagnosis of PTSD, or contain any indication of a thorough psychiatric examination, psychological testing, or a thorough application of the pertinent DSM-IV criteria.  There are no other medical assessments of record since the time of the Veteran's May 2008 claim reflecting application of the pertinent diagnostic criteria to determine whether the Veteran has PTSD.

The Veteran's testimony during his August 2011 Board hearing, indicating his opinion that he has PTSD related to his service, and the Veteran's wife's and daughter's testimony that the Veteran was changed after his service in Vietnam, that he has never been able to watch a war movie.  However, a diagnosis of PTSD is a determination that is medical in nature.  See 38 C.F.R. § 4.125 (2011).  Thus, lay opinions regarding whether the Veteran has a current diagnosis of PTSD are not of probative value.  See Barr, 21 Vet. App. at 309.

In this case, the weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, PTSD.  Therefore, with respect to that disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

However, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for delusional disorder is warranted.

Service treatment records reflect in-service findings related to the existence of psychiatric problems.  While at the time of his examination for separation from service in February 1975, the Veteran was diagnosed as having a personality disorder, service treatment records reflect that, on a subsequent mental status evaluation, the physician's evaluation was that the Veteran had significant mental illness and exhibited a degree of psychiatric dysfunction which should have follow-up.

The July 2010 VA examiner, in diagnosing delusional disorder, also stated that it was "quite plausible" that the Veteran's exposure to his conceded stressor and mental health treatment during the military were related to his current delusional disorder symptoms, even though the examiner stated that she could not definitely make an opinion about this with resorting to speculation; the examiner at no point stated or indicated that it was more likely than not that the Veteran's delusional disorder was not etiologically related to his in-service experiences and/or treatment.  In diagnosing delusional disorder, the examiner listed the Veteran's history of military combat exposure as one of his psychosocial stressors.  The examiner's comments that the Veteran's marijuana use appeared to be facilitated by his attempts to cope with psychiatric symptoms, and that such usage increased in Vietnam, further supports the notion that the Veteran's psychiatric symptoms related to his delusional disorder began or were aggravated during his period of service.  

In light of the service treatment records reflecting likely in-service psychiatric dysfunction and mental illness, and the July 2010 VA examination report, which appears to relate the Veteran's currently diagnosed delusional disorder to his in-service experiences and mental health treatment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his delusional disorder is etiologically related to his period of active service.  Accordingly, the Board finds that the criteria for service connection for delusional disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for delusional disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

Service treatment records reflect that, on the Veteran's October 1969 examination for entry into service, tinea versicolor was noted.  April 1971 and August 1971 treatment records reflect treatment for rash and pruritus of the groin, and a diagnosis of tinea cruris.  An April 1974 service treatment record reflects a diagnosis of tinea versicolor on the chest and back, which the Veteran reported was of five years duration and came and went.  In July 1974, the Veteran complained of a rash all over his body and, on examination, tinea versicolor was noted on the back and chest.  

Post-service VA treatment records reflect treatment for tinea pedis in April 1998, tinea cruris in October 1978, tinea pedis and xerosis in May 2005, and tinea cruris and tinea pedis in June 2005.  Also, during his August 2011 Board hearing, the Veteran testified that he currently experienced skin disorders including a rash all over his body and jungle rot on his feet, and that he first experienced these conditions in service.

The Veteran was afforded a VA skin examination in April 1999.  At the time of examination, the Veteran presented with a history of constant pruritic rash since the early 1970s.  The VA examiner diagnosed seborrheic dermatitis and tinea versicolor, but stated that neither condition was service-connected, and that both were common in the normal population.  However, the examiner provided no rationale whatsoever for this opinion, and did not address the Veteran's service treatment records related to his skin problems or his contentions that his skin problems began in the early 1970s.  Thus, the examination is not adequate to support any decision regarding service connection for a skin disorder on the merits.

Under these circumstances, the Veteran should be provided a new examination and opinion addressing whether he has a current skin disorder or disorders, and, if so, whether such disability or disabilities were caused or aggravated by, or are otherwise related to, either of his periods of service.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr, 21 Vet. App. at 311.  

Also, during the August 2011 Board hearing, the Veteran asserted that he currently received VA treatment for his skin condition at the Dallas VA Medical Center (MC).  In this regard, the most recent VA treatment records associated with the claims file are dated in January 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the RO or AMC should obtain all pertinent records of treatment from the Dallas VAMC dated from January 2008 to the present.

Finally, regarding the Veteran's claim for NSC pension in excess of $10.25 per month, a February 2008 record from the Social Security Administration (SSA) reflects that the Veteran was not receiving any payments from SSA.  However, following the most recent RO adjudication of the Veteran's claim in October 2010, an April 2011 VA record was associated with the claims file indicating that the Veteran now receives payments from SSA.  However, there is no documentation of record verifying that the Veteran in fact receives SSA payments, or if so, their amounts and when they began.  As the Veteran's receipt of payments from SSA might impact his claim for higher NSC pension, the RO should verify through SSA whether the Veteran receives SSA payments, and, if so, the amount of payments he receives.  See 38 U.S.C.A. § 1521.

Accordingly, the issues of entitlement to service connection for a skin disorder and entitlement to an amount of nonservice-connected (NSC) pension in excess of $10.25 per month are REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's skin disorder from the Dallas VAMC, dated from January 2008 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any skin disorder, to include any rash, xerosis, tinea versicolor, tinea cruris, and tinea pedis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and specifically the service treatment records relating to the Veteran's skin problems, and clinical findings on examination, the examiner should diagnose any skin disorder found.  For any such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the disability was onset during, was caused by, or is otherwise related to his two periods of military service (May 1970 to January 1972, and September 1973 to March 1975).  

Also, with respect to the condition of on the tinea versicolor noted at the time of the Veteran's October 1969 examination for entry into service, the examiner is specifically requested to offer an opinion as to whether it worsened in service, and, if so, whether it is was clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service.  

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

3.  Verify through SSA whether the Veteran receives SSA benefits, and, if so, the amount of benefits he receives.  

4.  Readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


